IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHAIA SCHUCHMACHER; AND                                No. 83974
                BEVERLY SCHUCHMACHER,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                      FILED
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE CARLI LYNN
                KIERNY, DISTRICT JUDGE,
                Respondents,
                and
                ALANA BARTON, BOTH
                INDIVIDUALLY AND AS SPECIAL
                ADMINISTRATOR OF THE ESTATE OF
                YVONNE SUGGS; ALANA BARTON; BH
                BARTON; AND ALEXANDER MENDIA,
                Real Parties in Interest.

                                         ORDER DENYING PETITION

                            This original petition for a writ of mandamus challenges a
                district court order denying summary judgment and declining to strike an
                expert witness in a torts action. Having considered the petition and its
                supporting documentation, we are not persuaded that our extraordinary
                and discretionary intervention is warranted. See Pan v. Eighth Judicial
                Di.st. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the
                party seeking writ relief bears the burden of showing such relief is
                warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is an
                extraordinary remedy and that this court has sole discretion in determining
                whether to entertain a writ petition). We generally decline to exercise our
                discretion to grant writ petitions challenging orders resolving motions for

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                 summary judgment, and we are not convinced any of the exceptions apply
                 in this case. See Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344-
                 45, 950 P.2d 280, 281 (1997) (discussing the exceptions to the general rule).
                 Similarly, we are not convinced that any of the exceptions to the general
                 rule against considering writ petitions challenging discovery orders apply.
                 See Club Vista Fin. Servs., L.L.C. v. Eighth Judicial Dist. Court, 128 Nev.
                 224, 228, 276 P.3d 246, 249 (2012) (providing that writ relief may be
                 warranted if a discovery order constitutes a "blanket discovery ordee or
                 "requires disclosure of privileged information"). We therefore,
                              ORDER the petition DENIED.'




                                          Parraguirre


                       / A6..t ve-Q_4-tin , J.                                          Sr.J.
                 Hardesty



                 cc:     Hon. Carli Lynn Kierny, District Judge
                         Resnick & Louis, P.C./Las Vegas
                         Kring & Chung, LLP/Las Vegas
                         The Law Offices of Laura Payne, Esq.
                         Eighth District Court Clerk




                       "The Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPRESAE COURT
     OF
   NEVAOA
                                                        2
10 1947A ma*.